DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 8-9, filed 20 December 2021, with respect to the rejection(s) of claim(s) 25-28, 31-38, 40 and 42-46 under 35 U.S.C. §102(a)(2) as allegedly being unpatentable over Balakrishnan et al., USPN 9,837,406 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s), see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 25-29, 31-38, 40 and 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2020/0350214 in view of Lee et al. US 2015/0137263.
	Regarding claim 25, Chang et al. Fig. 10B discloses an integrated circuit (IC) device comprising: 
a first fin structure 110 which extends vertically from a top surface of a substrate, the first fin structure including: 
a first channel region 110 of a first transistor 221; and 
a second channel region 110 of a second transistor 223; 
a recess structure 114/116 formed in a region between the first transistor 221 and the second transistor 223, wherein the recess structure extends under or at least partially through the first fin structure 110; and 
an insulator 190’ [0033] disposed in the recess structure 114/116, wherein the respective stresses on the first channel region and on the second channel region are each imposed with the insulator (note that the insulator disposed in the recess structure will naturally impose respective stresses on the first channel region and the second channel region); 
Chang et al. does not disclose a buffer layer wherein the buffer layer extends horizontally, and continuously, through and between regions under the first fin structure, the regions comprising a first region under first source/drain regions of the first transistor, a second region under second source/drain regions of the second transistor, and a third region under the insulator disposed in the recess structure.  
Fig. 2 and [0071] teaches a buffer semiconductor layer 110 and a channel layer 120 formed on a substrate. If a field effect transistor (FET) according to an example embodiment of the inventive concepts is a PMOS transistor, the buffer semiconductor layer 110 may have a lattice constant less than that of the channel layer 120. As the result, the buffer semiconductor layer 110 may induce a compressive stress into the channel layer 120 which is formed thereon. On the contrary, if the field effect transistor is a NMOS transistor, the buffer semiconductor layer 110 may have a lattice constant greater than that of the channel layer 120. As the result, the buffer semiconductor layer 110 may induce tensile stress into the channel layer 120.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a buffer layer that extends horizontally, and continuously, through and between regions under the first fin structure, the regions comprising a first region under first source/drain regions of the first transistor, a second region under second source/drain regions of the second transistor, and a third region under the insulator disposed in the recess structure as taught by Lee et al. for the purpose of enhancing the mobility of the carriers in the device.
Regarding claim 26, Chang in view of Lee teaches the IC device of claim 25, wherein respective compressive stresses on the first channel region and on the second channel region are each imposed with both the buffer layer and the insulator Lee [0071].  
Regarding claim 27, Chang in view of Lee teaches the IC device of claim 25, wherein respective tensile stresses on the first channel region and on the second 
Regarding claim 28, Chang in view of Lee teaches the IC device of claim 25, wherein: 
the first transistor 221 and the second transistor 223 are arranged in the first fin structure 110 along a first dimension; -2-App Application No. 16/637,215Atty. Docket No. 01.P120463PCT-US 
the first channel region 110 extends along the first dimension to each of the first source/drain regions; 
the second channel 110 region extends along the first dimension to each of the second source/drain regions; and 
respective gates of the first transistor 221 and the second transistor 223 each extend along a second dimension across the fin structure, wherein the second dimension is orthogonal to the first dimension, Chang Fig. 10B.  
Regarding claim 29, Chang in view of Lee teaches the IC device of claim 25, wherein the recess structure 114/116 extends to the buffer layer (e.g. the recess structure extends into the substrate, therefore, extend to the buffer layer) Chang, Fig. 7B.  
Regarding claim 31, Chang in view of Lee teaches the IC device of claim 25, further comprising a second fin structure 110 Chang Fig. 7A which extends vertically from the top surface of the buffer layer, wherein the recess structure 190’ and the insulator 190’ each extend under or at least partially through the second fin structure.  
Regarding claim 32, Chang et al. Figs. 1A-10B discloses method comprising: 
forming a first fin structure 110 on a top surface of a substrate; 

a second channel region of a second transistor 223; 
forming a recess structure 114/116 in a region between the first transistor 221 and the second transistor 223, wherein the recess extends under or at least partially through the first fin structure 110; and forming an insulator 190’ in the recess structure, wherein respective stresses on the first channel region and on the second channel region are each imposed with the insulator (note that the insulator disposed in the recess structure will naturally impose respective stresses on the first channel region and the second channel region).
Chang et al. does not disclose wherein forming a buffer layer and wherein the buffer layer extends horizontally, and continuously, through and between regions under the first fin structure, the regions comprising a first region under first source/drain regions of the first transistor, a second region under second source/drain regions of the second transistor, and a third region under the insulator disposed in the recess structure.  
Lee et al. Fig. 2 teaches a buffer semiconductor layer 110 and a channel layer 120 formed on a substrate. If a field effect transistor (FET) according to an example embodiment of the inventive concepts is a PMOS transistor, the buffer semiconductor layer 110 may have a lattice constant less than that of the channel layer 120. As the result, the buffer semiconductor layer 110 may induce a compressive stress into the channel layer 120 which is formed thereon. On the contrary, if the field effect transistor is a NMOS transistor, the buffer semiconductor layer 110 may have a lattice constant 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a buffer layer that extends horizontally, and continuously, through and between regions under the first fin structure, the regions comprising a first region under first source/drain regions of the first transistor, a second region under second source/drain regions of the second transistor, and a third region under the insulator disposed in the recess structure as taught by Lee et al. for the purpose of enhancing the mobility of the carriers in the device.
Regarding claim 33, Chang in view of Lee teaches the method of claim 32, wherein respective compressive stresses on the first channel region and on the second channel region are each imposed with both the buffer layer and the insulator Lee, [0071].  
Regarding claim 34, Chang in view of Lee teaches the method of claim 33, wherein the insulator includes a nitride compound Chang, [0033].  
Regarding claim 35, Chang in view of Lee teaches the method of claim 32, wherein respective tensile stresses on the first channel region and on the second channel region are each imposed with both the buffer layer and the insulator Lee, [0071].  
Regarding claim 36, Chang in view of Lee teaches the method of claim 35, wherein the insulator includes an oxide compound Chang, [0033].  
Regarding claim 37, Chang in view of Lee teaches the method of claim 32, wherein: 

the first channel region 110 extends along the first dimension to each of the first source/drain regions; 
the second channel 110 region extends along the first dimension to each of the second source/drain regions; and 
respective gates of the first transistor 221 and the second transistor 223 each extend along a second dimension across the fin structure, wherein the second dimension is orthogonal to the first dimension, Chang Fig. 10B.  
Regarding claim 38, Chang in view of Lee teaches the method of claim 32, wherein the recess structure 114/116 extends to the buffer layer (e.g. the recess structure extends into the substrate, therefore, extend to the buffer layer) Chang, Fig. 7B.  
Regarding claim 40, Chang in view of Lee teaches the method of claim 32, further comprising a second fin structure 110 Chang Fig. 7A which extends vertically from the top surface of the buffer layer, wherein the recess structure 190’ and the insulator 190’ each extend under or at least partially through the second fin structure.  
Regarding claim 42, Chang et al. Fig. 10B discloses a system comprising an integrated circuit (IC) device comprising: 
a first fin structure 110 which extends vertically from a top surface of a substrate, the first fin structure including: 
a first channel region 110 of a first transistor 221; and 
a second channel region 110 of a second transistor 223; 

an insulator 190’ [0033] disposed in the recess structure 114/116, wherein the respective stresses on the first channel region and on the second channel region are each imposed with the insulator (note that the insulator disposed in the recess structure will naturally impose respective stresses on the first channel region and the second channel region); wherein the insulator 190’ adjoins a source/drain region of one of the first transistor and the second transistor; and 
a display device coupled to the IC device [0002], the display device to display an image based on a signal communicated with the first transistor and the second transistor (note: display devices are part of the semiconductor integrated circuit industry).  
Chang et al. does not disclose a buffer layer wherein the buffer layer extends horizontally, and continuously, through and between regions under the first fin structure, the regions comprising a first region under first source/drain regions of the first transistor, a second region under second source/drain regions of the second transistor, and a third region under the insulator disposed in the recess structure.  
Lee et al. Fig. 2 and [0071] teaches a buffer semiconductor layer 110 and a channel layer 120 formed on a substrate. If a field effect transistor (FET) according to an example embodiment of the inventive concepts is a PMOS transistor, the buffer semiconductor layer 110 may have a lattice constant less than that of the channel layer 120. As the result, the buffer semiconductor layer 110 may induce a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a buffer layer that extends horizontally, and continuously, through and between regions under the first fin structure, the regions comprising a first region under first source/drain regions of the first transistor, a second region under second source/drain regions of the second transistor, and a third region under the insulator disposed in the recess structure as taught by Lee et al. for the purpose of enhancing the mobility of the carriers in the device.
Regarding claim 43, Chang in view of Lee teaches the system of claim 42, wherein respective compressive stresses on the first channel region and on the second channel region are each imposed with both the buffer layer and the insulator Lee [0071].  
Regarding claim 44, Chang in view of Lee teaches the system of claim 42, wherein respective tensile stresses on the first channel region and on the second channel region are each imposed with both the buffer layer and the insulator Lee [0071].  
Regarding claim 45, Chang in view of Lee teaches the IC device of claim 25, wherein the insulator 190’ adjoins a source/drain region 150 of one of the first transistor or the second transistor Chang, Fig. 10B.  
claim 46, Chang in view of Lee teaches the method of claim 32, wherein the insulator 190’ adjoins a source/drain region 150 of one of the first transistor or the second transistor Chang, Fig. 10B.  

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. and Lee et al. as applied to claim 32 above, and further in view of Chuang et al. US 8,368,170.
Regarding claim 41, Chang in view of Lee teaches the method of claim 32. The combined references do not disclose wherein forming the insulator includes: 
depositing an insulation material in the recess structure; and 
after the depositing, doping the insulation material to induce a compressive stress.  
Chuang et al. Figs. 4-7 teaches forming an insulator STI includes depositing an insulation material 34 in a recess structure 56; and after the depositing, doping Fig. 5 the insulation material to form a stress-released region 45 that applies a small stress in the channel-width-direction, or X direction to the device col. 5, lines 1-5. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to dope the insulation material of Chang et al. as modified by Lee et al. for the purpose of enhance device performance as suggested by Chuang et al. col. 3, lines 1-2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898